            Case 1:21-cv-01084-RTH Document 3 Filed 03/19/21 Page 1 of 1




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                   Bid Protest



10 TANKER AIR CARRIER, LLC
               Plaintiff,
       v.
                                                                             21-1084
                                                                       No. _______          C
THE UNITED STATES OF AMERICA,
               Defendant.




                   MOTION FOR ENTRY OF A PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Rules of the United States Court of Federal Claims

(“RCFC”), Plaintiff 10 Tanker Air Carrier, LLC respectfully requests that this Court enter a

protective order in the form attached prohibiting the disclosure of secret, confidential, and other

proprietary information in accordance with the terms and conditions set forth in the proposed

protective order. The attached proposed order is identical in substance to the order set forth at

Form 8 of the RCFC.


            March 19, 2021                        Respectfully submitted,


                                                  s/ James G. Peyster
                                                  James G. Peyster
                                                      (Counsel of Record)
                                                  Thomas P. Humphrey
                                                  Crowell & Moring LLP
                                                  1001 Pennsylvania Avenue, N.W.
                                                  Washington, D.C. 20004-2633
                                                  Tel: (202) 624-2695
                                                  Fax: (202) 628-5116

                                                  Attorneys for 10 Tanker Air Carrier, LLC
